Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 10, 2012, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of menacing in the third degree, and placed her on probation for a period of 12 months, reversed, as an exercise of discretion in the interest of justice, without costs, and the petition dismissed.
An adjournment in contemplation of dismissal (ACD) would have been the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see e.g. Matter of Tyvan B., 84 AD3d 462 [1st Dept 2011]). This was appellant’s first offense. She admitted the allegations of the petition but asserted, as did her mother, that the incident resulted from her having been bullied by the complainant with no corrective action taken by appellant’s school. While appellant had truancy issues at school, at the time of the disposition she was employed, was being treated for depression, and was generally making progress. Based on all these factors, there is no reason to believe that appellant needed any supervision beyond that which could have been provided under an ACD. It should also be noted that under the terms of an ACD, the court could have required the Erobation Department to monitor appellant, and her observance of a curfew and other requirements.
Since the period of probation has expired, we dismiss the petition.
The dispositional order should be affirmed.
Concur—Acosta, Manzanet-Daniels and Gische, JJ.